          Case 1:17-cv-02216-VEC Document 146 Filed 09/18/20 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
------------------------------------------------------------------- X      DATE FILED: 09/18/2020
ANGEL RUIZ,                                                         :
                                                                    :
                                             Plaintiff,             :
                                                                    :       17-CV-2216 (VEC)
                           -against-                                :
                                                                    :            ORDER
KERATINBAR INC. and 1976 HEALTHCARE INC., :
                                                                    :
                                             Defendants.            :
------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 18, 2020, Plaintiff and counsel for both parties appeared for a

teleconference before the Court; and

        WHEREAS Plaintiff and Plaintiff’s counsel raised concerns about the attorney-client

relationship;

        IT IS HEREBY ORDERED that, should Plaintiff’s counsel decide to withdraw as

counsel for Plaintiff, Plaintiff’s counsel’s motion to be relieved and any motion for a lien are due

no later than October 2, 2020. Plaintiff’s counsel must serve a copy of any motions on Plaintiff

and file an affidavit of service on the docket. Plaintiff may file a response in opposition to

Plaintiff’s motion(s) no later than October 23, 2020. Plaintiff’s counsel may reply no later than

October 30, 2020.

        IT IS FURTHER ORDERED that Plaintiff’s counsel must provide the Court with

Plaintiff’s personal email address.



SO ORDERED.
                                                              _________________________________
Date: September 18, 2020                                               VALERIE CAPRONI
      New York, NY                                                  United States District Judge
